Citation Nr: 1010208	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-21 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran failed to appear for a scheduled Travel Board 
hearing in December 2007.  The Veteran submitted 
correspondence requesting a new hearing in May 2008.  Under 
38 C.F.R. § 20.704, no further request for a hearing will be 
granted in the same appeal unless such failure was with good 
cause and the cause for the failure to appear arose under 
such circumstances that a timely request for postponement 
could not have been submitted prior to the scheduled hearing 
date.  The Veteran filed his request for a new hearing well 
outside the 15 day requirement; therefore, his request for a 
Travel Board hearing is considered as having been withdrawn.  
See 38 C.F.R. § 20.704 (2009).

In March 2008 and July 2009, the Board remanded this matter 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., to afford due process and for further 
development.  Following its completion of the Board's 
requested actions, the AMC continued the denial of the 
Veteran's claim as reflected in a supplemental statement of 
the case dated December 2009.  The AMC returned this matter 
to the Board for further appellate consideration.

In December 2009 the AMC granted a separate 10 percent rating 
for arthritis of the left knee, effective October 2, 2003.  
The claims file does not show that the Veteran has appealed 
this rating decision, and the issue is not currently before 
the Board. 

The  issues of entitlement to service connection for a right 
knee disability, secondary to his service-connected left knee 
disability and entitlement to total disability based on 
individual unemployability (TDIU) been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran is currently in receipt of the maximum 
schedular rating of 30 percent for meniscectomy of the left 
knee. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
operative residuals of a left knee meniscectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
November 2003.  Thereafter, he was notified of the provisions 
of the VCAA by correspondence dated in January 2004, 
September 2006, May 2008, September 2008, and August 2009.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in December 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a September 2008 
letter and in the September 2006, May 2008, and August 2009 
letters.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's available service treatment records, Social 
Security Administration records, and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in July 2004 and August 
2008 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's post operative residuals of a left knee 
meniscectomy is currently evaluated as 30 percent disabling, 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2009).  

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).



Factual Background

The Veteran was granted service connection for his left knee 
condition in an October 1976 rating decision, with an 
evaluation of 30 percent from August 1976.

In July 2004, Veteran underwent a VA fee-basis VA medical 
examination of his left knee.  He complained of knee 
stiffness.  He related that he was given a brace more than 20 
years ago, but stopped using it two or three years later.  He 
stated that he had just recently been given a knee brace a 
few days before the evaluation, but he was not wearing a 
brace the day of the evaluation.  He revealed that he walked 
up to one-mile twice a day for exercise, despite the left 
knee pain.  On objective examination, he was noted to walk 
with a limp, but had normal posture and had no signs of 
abnormal weigh-bearing.  His left knee showed mild valgus 
deformity and mild effusion.  The physical examination of his 
left knee was limited because he complained of severe pain 
with minimal movement of his knee.  The physician noted, 
however, that the Veteran sat quite comfortably with his knee 
at 90 degrees.  The physician noted that the Veteran had a 
tendency to "dramatize signs and symptoms associated with 
his left knee."  The physician was unable to adequately note 
the restriction of motion based on pain, fatigue, lack of 
endurance, weakness or incoordination.  There was no 
ankylosis present, and he was observed walking and getting on 
the examination table of his own accord.  The patella and 
collateral ligaments appeared to be intact.  The physician 
diagnosed him with a history of left knee meniscectomy and 
advanced degenerative arthritis of the knee (from x-rays).

A January 2005 statement from a VA physician was to the 
effect that the Veteran had permanent disability due to his 
necrotizing pancreatitis, osteoarthritis, hepatitis C, and 
diabetes mellitus.  He also had continuing left knee pain.

In a March 2006 statement, a VA physician noted that the 
Veteran had numerous problems for which he self-medicated 
with alcohol.  He also had somatic complaints including 
persistent knee pain.

A February 2008 x-ray of the knee showed that the Veteran had 
degenerative changes with bone infarcts or enchondromas on 
his distal femoral and proximal shaft of the tibia.  There 
were no fractures or dislocations.

An April 2008 VA treatment record noted that the Veteran had 
flexion contracture of approximately 17 degrees and active 
flexion of 110 degrees.  The knee was noted to be somewhat 
lax on stress testing.  There was crepitation with squat and 
stand, The extensor mechanism was intact, and his patella 
tracked in the midline.

A VA physical therapy treatment note from May 2008 noted that 
the Veteran's left knee range of motion was from 21 degrees 
to 103 degrees.

The Veteran was afforded a VA examination in August 2008; the 
claims file and medical records of the Veteran were reviewed 
in conjunction with the examination.  During the interview 
the Veteran noted that he was seeking an increased rating 
because of a progressive increase in pain and loss of 
stability of both of his knees (his left knee condition is 
the only condition on appeal).  He described his knee 
symptoms as: chronic severe pain; frequent buckling and 
giving way; various degrees of swelling; the use of a cane 
for even small distances; and the need of a patella cutout 
knee support.  The examiner observed that v walked in a 
tottering, unstable fashion, looking for support from stable 
objects in the examining room.  While standing upright, he 
did not have any valgus or varus angular deformities of 
either knee.  There was visible and measurable calf atrophy 
involving the left leg, with a difference of 2.5 cm. at 
comparable levels.  He was able on repetitive testing (x 3) 
of negative five (-5) degrees of extension and 110 degrees of 
flexion in the left knee, when measured by a goniometer.  He 
had palpable femoral and tibial osteophytic ridging easily 
determined in the left knee.  He had satisfactory stability 
of both knees on varus and valgus strain with anterior 
drawer, which is negative both at 90 degrees and 30 degrees 
of flexion.  There was grinding and crepitation in the left 
knee on repetitive flexion and extension of the 
patellofemoral joint.  The Veteran complained of increased 
pain on repetitive range of motion testing along with 
increased fatigue.  The diagnosis was moderate to severe 
posttraumatic arthritis of the left knee joint and status 
post arthrotomy of the left knee with medial and lateral 
meniscectomy.

In September 2008 the Veteran underwent a orthopedic knee 
examination.  He stated that he thought that his knee pain 
was bad enough that he may need surgery.  He walked with an 
antalgic gait using a cane, and sat with both his knees 
flexed.  There was no warmth, erythema, edema, abrasion, or 
infection observed in the knee.  There was crepitus with 
flexion and extension of the left knee.  He had a negative 
Ober knee, no instability with extension, and no joint 
laxity.  He had patella pain with palpation and a positive 
McMurray exam.  X-rays showed no fractures or dislocations.  
His bone infarcts were noted to be unchanged since 2005.  The 
Veteran chose not to go forward with surgery at that point in 
time.

Additional VA treatment records show that the Veteran 
complained of increased pain in his left knee, especially 
after activity.  X-rays showed degenerative arthritis and the 
above noted infarcts/enchondromas.  No additional range of 
motion testing was noted.

Analysis

Initially, the Board notes that the Veteran has been rated at 
30 percent for his left knee condition for more than 20 years 
and, therefore, it is a protected rating.  See 38 C.F.R. 
§ 3.951(b).  As above, the Board notes that the Veteran was 
granted a separate 10 percent rating for arthritis of the 
left knee in December 2009; however, as the Veteran did not 
appeal that rating, that issue is not currently before the 
Board.  The Board notes that a 30 percent rating is the 
maximum schedular rating available under Diagnostic Code 
5257.

The evidence of record showed that the Veteran may have been 
exaggerating his left knee condition in range of motion 
testing.  Between May and August of 2008 his knee went from 
an extension of 21 degrees to five degrees.  Both the July 
2004 physician and the September 2008 orthopedic consult 
noted that he could easily sit with his knees bent to 90 
degrees though he had walked with an antalgic gait and 
complained of severe pain with minimal movement when 
participating in range of motion testing.  Recent evidence 
also showed that he did not have severe, or even moderate 
instability.  There is a separate Diagnostic Code for total 
knee replacement; however, the evidence of record shows that 
the Veteran has not undergone knee replacement surgery. 

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's left knee condition.  The Board notes that there is 
no higher rating available for the left knee meniscectomy.  
Any higher evaluation would be awarded under Diagnostic Codes 
pertaining to limitation of motion, for which the Veteran has 
a 10 percent rating for arthritis of the knee.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256) or nonunion of the tibia and 
fibula (Diagnostic Code 5262).  Therefore, these diagnostic 
codes are factually inapplicable in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Therefore, a rating 
in excess of 30 percent for post-operative residuals of a 
left knee meniscectomy must be denied.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's service-connected left knee condition.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe his disability level and symptomatology 
and, though the Veteran has the highest rating available 
under Diagnostic Code 5257, he retains that rating because he 
has had it for more than 20 years and it is protected, not 
because the evidence shows his condition is severe.  
Additionally, the Board explored whether other diagnostic 
codes could afford the Veteran a higher rating, and though 
higher ratings were available, he did not meet the criteria.  
Thus, his disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  His symptoms have been described as exaggerated, 
have decreased since service connection, and are still within 
the limits of the schedular criteria.  Referral for 
extraschedular consideration is not warranted.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a left knee meniscectomy is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


